932 A.2d 874 (2007)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Scott D. BAIRD, Petitioner.
Supreme Court of Pennsylvania.
September 11, 2007.

ORDER
PER CURIAM.
AND NOW, this 11th day of September, 2007, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Whether the Superior Court erred in reversing the Trial Court's Order granting Defendant's Motion to Dismiss Pursuant to Rule 600 where the Defendant did not have actual knowledge of his arraignment, never attempted to hide his whereabouts, and worked with law enforcement during this time.